81 F.3d 165
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Otis Wayne GUNN, Appellant,v.Bill MINOR, Central City, Arkansas Police Officer;  DonBullock, Central City, Arkansas Police Officer;City of Central City, Arkansas;  City ofLavaca, Arkansas, Appellees.
No. 95-3565WA
United States Court of Appeals, Eighth Circuit.
Submitted:  April 4, 1996.Filed:  April 9, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Otis Wayne Gunn appeals the district court's adverse judgment following a bench trial in Gunn's 42 U.S.C. § 1983 action.   Because Gunn did not provide a transcript after we denied his request for one at government expense, we cannot review the district court's factual findings.   See Fed.  R.App. P. 10(b)(2);  Schmid v. United Brotherhood of Carpenters and Joiners of America, 827 F.2d 384, 386 (8th Cir.1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).   Accepting those findings as correct, we conclude no error of law appears.   We thus affirm.   See 8th Cir.  R. 47B.